Citation Nr: 0108119	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for brain damage.

2.  Entitlement to service connection for spinal cord injury.

3.  Entitlement to service connection for cervical, thoracic, 
lumbar spine injuries.

4.  Entitlement to service connection for deterioration of 
body function. 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The appellant has reported unverified service with the United 
States Army Reserves from December 1985 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for brain damage, spinal cord injury cervical, 
thoracic, lumbar spine injuries, and deterioration of body 
function.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The appellant in the present appeal is attempting to 
establish service connection for brain damage, spinal cord 
injury, cervical, thoracic, lumbar spine injuries, and 
deterioration of body function.  The record shows that 
service connection has not been established for any 
disability as of this time.

The Board notes here that the definitional statute 38 
U.S.C.A. § 101 makes a clear distinction between those who 
have served on active duty and those who have served on 
active duty for training.  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  The term "veteran" means a person who, served in 
the "active military, naval, or air service" under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Before becoming entitled to status as a claimant for VA 
benefits, an appellant must first demonstrate by a 
preponderance of the evidence that he or she is a "veteran" 
or that there is "veteran" status for the person upon whose 
military service the claim for VA benefits is predicated.  
Laruan v. West, 11 Vet. App. 80 (1998).  It should be noted 
that VA's duty to assist as set forth in 38 U.S.C.A. § 
5107(a) and the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b) are reserved for veterans.  Laruan, 11 
Vet. App. at 85.  Moreover, certain presumptions, such as the 
presumption of soundness set forth in 38 U.S.C.A. § 1132 and 
the presumption of aggravation set forth in 38 U.S.C.A. § 
1153 do not apply to a claimant who had only active duty for 
training and who is not otherwise a veteran (for example, by 
having a service- connected disability).  Paulson, 7 Vet. 
App. at 470, 471.

It should also be noted that the only veterans as defined by 
38 U.S.C.A. § 101(2) who are entitled to the presumptive 
provisions of 38 C.F.R. § 3.309 are those who either (1) 
served on active duty; (2) were disabled or died from a 
disease or injury incurred in or aggravated in line of duty 
during active duty for training; or (3) were disabled or died 
from an injury incurred in or aggravated in line of duty 
during inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

The veteran contends that he was involved in a motor vehicle 
accident in 1993; however, he was forced to uphold his duties 
as a soldier through May 1998 when discharged under medical 
conditions and this time period caused major damage, 
deterioration and aggravation to the injuries.  There is no 
evidence to indicate that the veteran's accident occurred 
while on active duty, active duty for training, or inactive 
duty for training.

The Board notes that there is no medical evidence of the 1993 
motor vehicle or at what facility the veteran was treated, 
there are no service medical records, and there is no 
documentation concerning his Medical Board Examination or the 
results of the Medical Board.  The RO has noted that all 
attempts to obtain the veteran's service medical records had 
been unsuccessful.  The RO contacted the National Personnel 
Records Center (NPRC), Army Personnel Command (ARPERSCOM), 
and also requested that the veteran submit service medical 
records in his possession.  The RO had no response from these 
sources.  A review of the appellant's file indicates that the 
veteran was evaluated at Ireland Army Community Hospital in 
Fort Knox, Kentucky.  

The Board is concerned about the absence of service medical 
records in this case.  A heightened duty is imposed upon the 
VA in such circumstances.  See Hayre v. West, 188 F.3d. 1327 
(Fed Cir. 1999).  Therefore, an additional effort should be 
made by the RO to search out any possible lead as to the 
whereabouts of any service medical records.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again attempt to 
verify, through official channels, the 
dates of all of the veteran's periods of 
active duty for training and inactive 
duty for training in the reserves between 
1985 and 1998.

2.  The RO should again attempt to 
procure from the appellant specific 
treatment dates and unit organization 
information with respect to his claimed 
disabilities so that a search of 
alternate records, i.e., Medical Board 
documentation, and hospital treatment 
records can be made.  In addition, the RO 
should contact Ireland Army Hospital 
concerning relevant medical records.  A 
record should be made of the results of 
any such searches, and, if no records are 
available, this should be noted.

3.  The RO should contact the appellant 
and request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for residuals his motor vehicle 
accident.  After obtaining any necessary 
authorization, the RO should then request 
and associate with the claims file any 
records of treatment of the appellant.

4.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The purpose of this REMAND is to obtain clarifying medical 
information as well as outstanding service medical records.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




